As filed with the Securities and Exchange Commission on February28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2011 – December 31, 2011 ITEM 1. REPORT TO STOCKHOLDERS. AUXIER FOCUSFUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2011 AUXIER FOCUS FUND PERFORMANCE UPDATE December 31, 2011 ANNUALIZED One Year Three Years Five Years Ten Years Inception ** Auxier Focus * 5.57% 13.19% 2.96% 5.87% 6.27% S&P 500 Index 2.11% 14.11% -0.25% 2.92% 0.95% CUMULATIVE One Year Three Years Five Years Ten Years Inception ** Auxier Focus * 5.57% 45.02% 15.71% 76.91% 113.49% S&P 500 Index 2.11% 48.59% -1.24% 33.35% 12.48% *Investor Shares ** Fund inception: July 9, 1999 Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. As stated in the current prospectus, the Auxier Focus Fund’s (the “Fund”) annual operating expense ratio (gross) is 1.25%. The Fund’s adviser has contractually agreed to reduce a portion of its fee and reimburse Fund expenses to limit total annual operating expenses at 1.25%, which is in effect until October 31, 2012.The Fund charges a 2.0% redemption fee on shares redeemed within six months of purchase.For the most recent month-end performance, please call (877) 328-9437 or visit the Fund’s website at www.auxierasset.com. Year End 2011 Results Auxier Focus Fund returned 8.65% in fourth quarter 2011, trailing a corresponding 11.82% rebound in Standard & Poor’s 500 stock index (S&P).For the year, however, the Fund’s 5.57% return more than doubled the S&P’s 2.11% gain. The average U.S. stock fund lost 2.9% (Lipper).Hedge funds tanked even more, dropping 5.38% on average based on Barclay’s Hedge Fund Index. This wide disparity in results illustrates how we strive to harness the long-term power of compounding by materially outperforming our peers in down markets rather than chasing hot stocks during upswings.The payoff?Since inception in 1999, the Fund has cumulatively gained 113.49%, convincingly lapping the S&P’s corresponding 12.48% return ninefold.On an annualized basis, the Fund since inception has been six times more rewarding than the market, returning 6.27% versus the S&P’s 0.95%.It’s worth noting that tenures of today’s stock fund managers average less than five years.By comparison, the Fund’s sole manager since 1999 also pilots many separately managed client accounts dating back to the early 1980s. Market Commentary Europe’s sovereign debt contagion dominated last year’s headlines and depressed large bank stocks overseas and stateside (where the KBW Bank Index tumbled 23.19% in 2011). As economies in Europe slumped, those of China and other major exporters to the region sputtered, contributing to a sharp correction in commodity prices. Most major stock markets around the globe suffered losses for the year. So-called defensive stocks (e.g., healthcare, food and beverages) with high and increasing cash dividends tended to fare better than the more cyclical and credit-dependent stocks. Many European banks mistakenly perceived the risk in Euro-zone government debt and failed to provide an ample capital cushion on their balance sheets. The painful deleveraging and restructuring process that continues in 2012 could produce not only a recession but also a generational buying opportunity among the European Union’s battered blue-chip stocks. We are highly energized to capitalize on such bargains when they materialize. U.S. Government bonds enjoyed strong gains last year as their yields continued to shrink. But one could argue that they present similar risks to those witnessed in Europe. Widely held perception that U.S. Government debt is comparatively safe can be questioned when you factor in such pitfalls as loss of purchasing power, interest-rate volatility and solvency. With governments eager to print money and defer fiscal restructuring, the risk appears much too high for the potential reward. To protect assets in today’s competitive global economy, it is more important than ever to focus on fundamentals and allocate portfolios based on price, value and margin of safety. Popular mutual fund 1 AUXIER FOCUSFUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2011 mantras like “buy, hold and forget” are dangerous as well as hackneyed.The bankruptcy of Eastman Kodak, a former member of the elite “Nifty Fifty” in the 1970s, illustrates how advances in technology can rapidly undermine seemingly fortress business franchises. How Our Portfolio Is Positioned Natural gas prices recently dropped to a 10-year low—under $3 per Mcf (one thousand cubic feet).The ability to extract both oil and natural gas from previously underutilized shale formations should lead to lower energy costs for the next few years.As we observed last year, the commodity boom was more overextended (115 months in duration as of mid-2011) than both the ill-fated housing and technology bubbles. As prices stay high, blistering advances in technology make it possible to flood the market for just about any commodity, product or service. Gluts of supply can pose a major threat to the portfolio and are more prevalent in periods, like today, of easy money policies.China, for example, has been a voracious consumer of commodities. As that economy slows, prices should continue to return to levels closer to the marginal cost of production.Many of the companies in the Fund should benefit as these price pressures abate, leading to a widening of profit margins and potential P/E1 multiple expansion. The good news: dividend payout ratios among U.S. stocks remain historically low and should rise as investors demand increased cash payments over stock buybacks. Top Holdings on 12/31/2011 % Assets Philip Morris Molson Coors Brewing Pepsico Merck Microsoft Wal-Mart Stores Medtronic Medco Health Solutions Unilever NV Hospira Apollo Group Johnson & Johnson Mastercard BP (British Petroleum) Coca-Cola Incessantly negative headlines out of Europe often obscure the powerful and upbeat trend of emerging market urbanization. Food marketing in Asia, for example, is being revolutionized by rapid growth in personal income, which since 1998 has risen three to four times faster than in the U.S. and Europe. Wages in China are estimated to double in the next five years. This surge boosts demand for Western goods and distribution platforms that also supply local products to those aspiring customers in growing urban centers. We focus on companies that excel in selling quality products (especially low-ticket necessities), executing on the details and positioning the Fund so that it may profit from these long-term fundamental trends. In developed countries, soaring levels of total public and private debt (exceeding 300% of GDP in the U.S.) ensure that investors can’t count on a strong economy or stock market to bail out poor investment selections. Recoveries following balance sheet recessions historically are much more susceptible to outside shocks. As a result, the Fund has carried more cash than normal both as a precaution and as a source of funds to make exceptional purchases when the time is right. Great individual buys, when prices are compelling, are critical to produce market-beating returns. This past quarter we were able to take advantage of such bargain prices in Molson Coors, Medco Health, and Hospira. All three are topnotch businesses that we have tracked for years, waiting for the sudden but surmountable stumbles that create rock-bottom entry points. Periods of economic uncertainty favor an experienced investment manager who can draw on three decades of individual security analysis. We are excited when we can utilize that experience to add value in a meaningful way to your life’s savings. Your trust and support is appreciated. Jeff Auxier 2 AUXIER FOCUSFUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2011 IMPORTANT INFORMATION The Fund may invest in value and/or growth stocks. Investments in value stocks are subject to risk that their intrinsic value may never be realized and investments in growth stocks may be susceptible to rapid price swings, especially during periods of economic uncertainty.In addition, the Fund may invest in mid-sized companies which generally carry greater risk than is customarily associated with larger companies. Moreover, if the Fund's portfolio is overweighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector.An increase in interest rates typically causes a fall in the value of a debt security (Fixed-Income Securities Risk) with corresponding changes to the Fund’s value. Fund returns (i) assume the reinvestment of all dividends and capital gain distributions and (ii) would have been lower during the period if certain fees and expenses had not been waived.Performance shown is for the Fund’s Investor Class shares; returns for other share classes will vary.Performance for Investor Class shares for periods prior to December 10, 2004 reflects performance of the applicable share class of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”).Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds.The performance of the Fund’s Investor Class shares for the period prior to December 10, 2004 reflects the expenses of the Predecessor Fund. 1 Price-Earnings Ratio: A valuation ratio of a company's current share price compared to its per-share earnings. The S&P 500 Index is a broad-based, unmanaged measurement of changes in stock market conditions based on 500 widely held common stocks. One cannot invest directly in an index. The views in this shareholder letter were those of the Fund Manager as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter.These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice.All current and future holdings are subject to risk and are subject to change. 3 AUXIER FOCUSFUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2011 The following chart reflects the change in the value of a hypothetical $10,000 investment in Investor Shares, including reinvested dividends and distributions, in the Fund compared with the performance of the benchmark, S&P 500, over the past ten fiscal years. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the Fund's classes includes the maximum sales charge of 5.75% (A Shares only) and operating expenses that reduce returns, while the total return of the S&P 500 does not include the effect of sales charges and expenses. A Shares are subject to a 1.00% contingent deferred sales charge on shares purchased without an initial sales charge and redeemed less than one year after purchase. The total return of the S&P 500 includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the S&P 500 does not include expenses. The Fund is professionally managed while the S&P 500 is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please visit the website of the Fund's investment adviser at www.auxierasset.com. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Investor Shares and A Shares are 1.25% and 1.50%, respectively. However, the Fund's adviser has agreed to contractually reduce a portion of its fees and to reimburse expenses such that total operating expenses do not exceed 1.25% for Investor Shares and A Shares, through at least October 31, 2012. Shares redeemed or exchanged within 180 days of purchase will be charged a 2.00% redemption fee. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. Performance for Investor Shares for periods prior to December 10, 2004, reflects performance and expenses of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”). Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds. Average Annual Total Return as of 12/31/11: 1 Year 5 Years 10 Years Since Inception(1) Investor Shares % S&P 500 Index (Since 07/09/99) % -0.25 % % % A Shares (with sales charge)(2)(3) -0.50 % 4 AUXIER FOCUSFUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Security Description Value Common Stock - 67.8% Communications - 1.0% America Movil SAB de CV, ADR $ Motorola Solutions, Inc. News Corp., Class A Telefonica SA, ADR Consumer Discretionary - 12.1% Apollo Group, Inc., Class A (a) Arcos Dorados Holdings, Inc. Bridgepoint Education, Inc. (a) Career Education Corp. (a) Coach, Inc. Comcast Corp., Class A Cooper-Standard Holding, Inc. (a) CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) DR Horton, Inc. Gruma S.A.B. de C.V., ADR (a) H&R Block, Inc. ITT Educational Services, Inc. (a) Jamba, Inc. (a) Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Newell Rubbermaid, Inc. NIKE, Inc., Class B Sally Beauty Holdings, Inc. (a) Strayer Education, Inc. The Andersons, Inc. The Home Depot, Inc. The Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Time Warner, Inc. Universal Technical Institute, Inc. (a) Value Line, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Yum! Brands, Inc. Consumer Staples - 19.7% Alkermes PLC (a) Alliance One International, Inc. (a) Altria Group, Inc. Archer-Daniels-Midland Co. Avon Products, Inc. Beam, Inc. British American Tobacco PLC, ADR Carlsberg A/S, ADR Columbia Sportswear Co. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Hospira, Inc. (a) Kraft Foods, Inc. Manpower, Inc. Molson Coors Brewing Co., Class B National Beverage Corp. (a) Nestle SA, ADR Paychex, Inc. PepsiCo, Inc. Philip Morris International, Inc. PRGX Global, Inc. (a) Ralcorp Holdings, Inc. (a) Safeway, Inc. SAIC, Inc. (a) Sara Lee Corp. Tesco PLC, ADR The Coca-Cola Co. The J.M. Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Valeant Pharmaceuticals International, Inc. (a) Energy - 4.2% BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gazprom Neft JSC, ADR Lukoil OAO, ADR PetroChina Co., Ltd., ADR Petroleo Brasileiro SA, ADR Surgutneftegas OJSC, ADR Transocean, Ltd. Valero Energy Corp. Willbros Group, Inc. (a) Financials - 8.0% Aflac, Inc. American International Group, Inc. (a) Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Central Pacific Financial Corp. (a) Janus Capital Group, Inc. Marsh & McLennan Cos., Inc. Mastercard, Inc., Class A Mercury General Corp. StanCorp Financial Group, Inc. The Bank of New York Mellon Corp. The Travelers Cos., Inc. TNS, Inc. (a) U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Washington Federal, Inc. West Coast Bancorp (a) Health Care - 13.5% Abbott Laboratories Amgen, Inc. BioScrip, Inc. (a) Coventry Health Care, Inc. (a) Express Scripts, Inc. (a) GlaxoSmithKline PLC, ADR Health Management Associates, Inc., Class A (a) Johnson & Johnson See Notes to Financial Statements. 5 AUXIER FOCUSFUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Shares Security Description Value Medco Health Solutions, Inc. (a) $ Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Zimmer Holdings, Inc. (a) Industrials - 1.9% AGCO Corp. (a) General Electric Co. Granite Construction, Inc. Illinois Tool Works, Inc. POSCO, ADR Potash Corp. of Saskatchewan, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 3.1% Automatic Data Processing, Inc. Dell, Inc. (a) Intel Corp. Microsoft Corp. MoneyGram International, Inc. (a) Verisk Analytics, Inc., Class A (a) Materials - 2.1% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Precision Castparts Corp. Spartech Corp. (a) The Dow Chemical Co. Vale SA, ADR Telecommunications - 2.1% AT&T, Inc. SK Telecom Co., Ltd., ADR Tele Norte Leste Participacoes SA, ADR Verizon Communications, Inc. Utilities - 0.1% FirstService Corp. (a) Total Common Stock (Cost $123,153,968) Security Principal Description Rate Maturity Value Corporate Non-Convertible Bonds - 6.4% Consumer Staples - 2.2% $ American Stores Co. % 05/01/17 Block Financial, LLC 01/15/13 Constellation Brands, Inc. 05/15/17 Smithfield Foods, Inc., Series B 05/15/13 SUPERVALU, Inc. 11/15/14 SUPERVALU, Inc. 05/01/16 Energy - 0.3% El Paso Corp. 02/15/27 Sunoco, Inc. 01/15/17 Financials - 1.8% American Express Credit Corp., Series C 08/20/13 Hartford Financial Services Group, Inc. 10/15/16 Hartford Financial Services Group, Inc. 03/15/18 Janus Capital Group, Inc. 06/15/17 Zions Bancorporation 11/16/15 Health Care - 0.9% Health Management Associates, Inc. 04/15/16 UnitedHealth Group, Inc. 03/15/15 WellPoint, Inc. 12/15/14 WellPoint, Inc. 01/15/16 Materials - 0.9% The Dow Chemical Co. 05/15/18 Weyerhaeuser Co. 10/01/21 Weyerhaeuser Co. 03/15/25 Utilities - 0.3% Constellation Energy Group, Inc. 06/15/15 Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC 10/15/19 Nevada Power Co., Series L 01/15/15 Total Corporate Non-Convertible Bonds (Cost $11,553,341) Foreign Municipal Bonds - 0.7% Ontario Hydro Residual Strip (Canada) (b) 5.47-5.65 11/27/20 See Notes to Financial Statements. 6 AUXIER FOCUSFUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Principal Security Description Rate Maturity Value $ Ontario Hydro Residual Strip (Canada) (b) % 10/15/21 $ Ontario Hydro Residual Strip (Canada) (b) 08/18/22 Ontario Hydro Residual Strip (Canada), Series OC20 (b) 10/01/20 Total Foreign Municipal Bonds (Cost $874,642) Municipal Bonds - 0.2% Ohio - 0.2% Buckeye Tobacco Settlement Financing Authority 06/01/47 Total Municipal Bonds (Cost $374,754) U.S. Treasury Securities - 20.9% U.S. Treasury Bill (c) 02/23/12 Total U.S. Government & Agency Obligations (Cost $42,999,051) Shares Security Description Value Money Market Funds - 0.0% 31 Schwab Government Money Fund, 0.01% (d) (Cost $31) 31 Total Investments - 96.0% (Cost $178,955,787)* $ Other Assets & Liabilities, Net – 4.0% Net Assets – 100.0% $ ADR American Depository Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Zero coupon bond. Rate presented is yield to maturity. (c) Rate presented is yield to maturity. (d) Variable rate security. Rate presented is as of December 31, 2011. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Corporate Non-Convertible Bonds - - Foreign Municipal Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - - Money Market Funds - 31 - 31 Total $ $ $ - $ PORTFOLIO HOLDINGS % of Net Assets Common Stock % Corporate Non-Convertible Bonds % Foreign Municipal Bonds % Municipal Bonds % U.S. Government & Agency Obligations % Money Market Funds 0 % Cash & Other Net Assets 4 % % AFA See Notes to Financial Statements. 7 AUXIER FOCUSFUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2011 ASSETS Total investments, at value (Cost $178,955,787) $ Cash Receivables: Fund shares sold Investment securities sold Dividends and interest Trustees’ fees and expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distributions payable Accrued Liabilities: Investment adviser fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares A Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* Investor Shares (based on net assets of $203,774,002) $ A Shares (based on net assets of $1,253,667) $ A Shares Maximum Public Offering Price Per Share (net asset value per share/(100%-5.75%)) $ * Shares redeemed or exchanged within 180 days of purchase are charged a 2.00% redemption fee. See Notes to Financial Statements. 8 AUXIER FOCUSFUND STATEMENT OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2011 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $22,312) $ Interest income Total Investment Income EXPENSES Investment adviser fees Distribution fees: A Shares Trustees' fees and expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translations ) NET REALIZED AND UNREALIZED LOSS ) DECREASE IN NET ASSETS FROM OPERATIONS $ ) See Notes to Financial Statements. 9 AUXIER FOCUSFUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2011 For the Year Ended June 30, 2011 OPERATIONS Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) ) Increase (Decrease) in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Investor Shares ) ) A Shares ) ) Net realized gain: Investor Shares ) ) A Shares ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares A Shares Reinvestment of distributions: Investor Shares A Shares Redemption of shares: Investor Shares ) ) A Shares ) ) Redemption fees Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares: Investor Shares A Shares Reinvestment of distributions: Investor Shares A Shares Redemption of shares: Investor Shares ) ) A Shares ) ) Increase in Shares (a) Undistributed (distributions in excess of) net investment income. $ ) $ See Notes to Financial Statements. 10 AUXIER FOCUSFUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, 2011 For the Years Ended June 30, 2009(a) INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) Total from Investment Operations ) ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) ) — ) ) ) Total Distributions to Shareholders ) REDEMPTION FEES(b) — (c) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(d) % % )% )% % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % Net expense %(e) % Gross expense (f) %(e) % PORTFOLIO TURNOVER RATE 4 %(d) 20 % 15 % 24 % 19 % 16 % (a) Effective November 1, 2008, C Shares were reclassified as Investor Shares.For the Period July 1, 2008, through November 1, 2008, total return for C Shares was (12.68)%.for the aforementioned period, the annualized gross expenses and net expenses ratios were 2.35% and 2.10%, respectively. (b) Calculated based on average shares outstanding during the period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 11 AUXIER FOCUSFUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, 2011 For the Year Ended June 30, A SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (loss) Total from Investment Operations ) ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) ) — ) ) ) Total Distributions to Shareholders ) REDEMPTION FEES(a) — (b) — (b) — (b) — (b) — (b) — (b) NET ASSET VALUE, End of Period $ TOTAL RETURN(c) )%(d) % % )% )% % RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % Net expense %(e) % Gross expense(f) %(e) % PORTFOLIO TURNOVER RATE 4 %(d) 20 % 15 % 24 % 19 % 16 % (a) Calculated based on average shares outstanding during the period. (b) Less than $0.01 per share. (c) Total return does not include the effect of front-end sales charges or contingent deferred sales charges. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 12 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2011 Note 1. Organization The Auxier Focus Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers two classes of shares: Investor Shares and A Shares. A Shares are offered at net asset value plus a maximum sales charge of 5.75%. A Shares are also subject to contingent deferred sales charge (“CDSC”) of 1.00% on purchases without an initial sales charge and redeemed less than one year after they are purchased. Investor Shares are not subject to a sales charge. Investor Shares and A Shares commenced operations on July 9, 1999 and July 8, 2005, respectively. The Fund’s investment objective is to provide long-term capital appreciation. On August 27, 2008, the Board of Trustees of the Trust approved the conversion of the Fund’s C Shares into Investor Shares. On November 1, 2008, each shareholder of C Shares received Investor Shares in a dollar amount equal to their investment in C Shares as of that date. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of December 31, 2011, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. 13 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2011 Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (1) assets and liabilities at the rate of exchange at the end of the respective period; and (2) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. As of December 31, 2011, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. The Fund’s federal tax returns filed in the three-year period ended June 30, 2011, remain subject to examination by the Internal Revenue Service. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Redemption Fees – A shareholder who redeems or exchanges shares within 180 days of purchase will incur a redemption fee of 2.00% of the current net asset value of shares redeemed or exchanged, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – Auxier Asset Management LLC (the “Adviser”), is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.25% of the Fund’s average daily assets. 14 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2011 Under the terms of the Investment Advisory Agreement, the Adviser provides investment advisory services to the Fund and is obligated to pay all expenses of the Fund except any expenses they are authorized to pay under Rule 12b-1, brokerage fees and commissions, borrowing costs, taxes, certain compensation expenses of the Trustees, and extraordinary and non-recurring expenses. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for A Shares of the Fund in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of A Shares. The Distributor had no role in determining the investment policies or which securities are to be purchased or sold by the Trust or its Funds. For the period ended December 31, 2011, there were $32,771 in front-end sales charges assessed on the sale of A Shares and no contingent deferred sales charges were assessed on the sale of A Shares. The Distributor received $4,863 of the total front-end sales charges. Other Service Providers – Atlantic provides fund accounting, fund administration, and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive a portion of its fees and reimburse expenses through October 31, 2012, to the extent necessary to maintain the total operating expenses at 1.25% of average daily net assets of the Investor Shares and A Shares. These contractual waivers may be changed or eliminated at any time with consent of the Board. For the period ended December 31, 2011, expenses waived were $3,698. Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended December 31, 2011, were $28,974,556 and $5,001,140,respectively. Note 6. Federal Income Tax and Investment Transactions As of June 30, 2011, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Undistributed Long-Term Gain Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales and passive foreign investment companies. 15 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2011 Note 7. Recent Accounting Pronouncements In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management is currently evaluating the impact ASU No. 2011-04 may have on financial statement disclosures. Note 8. Regulated Investment Company Modernization Act The Regulated Investment Company Modernization Act of 2010 (the “Modernization Act”) was enacted on December 22, 2010. The Modernization Act makes changes to several of the federal income and excise tax provisions impacting the Fund. In general, the provisions of the Modernization Act will be effective for the Fund's fiscal year ending June 30, 2012. The Modernization Act provides several benefits, including unlimited carryover on future capital losses, simplification provisions on asset diversification and/or qualifying income tests, and several provisions aimed at preserving the character of distributions made by a fiscal year regulated investment company. Relevant information regarding the impact of the Modernization Act on the Fund, if any, will be included in the June 30, 2012, annual report. Note 9. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 16 AUXIER FOCUSFUND ADDITIONAL INFORMATION DECEMBER 31, 2011 Investment Advisory Agreement Approval At the December 16, 2011 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement pertaining to the Fund (the “Advisory Agreement”). In evaluating the Advisory Agreement for the Fund, the Board reviewed materials furnished by the Adviser and Atlantic, including information regarding the Adviser, its personnel, operations and financial condition. Specifically, the Board considered, among other matters: (1) the nature, extent and quality of the services to be provided to the Fund by the Adviser, including information on the investment performance of the Adviser; (2) the costs of the services to be provided and profitability to the Adviser with respect to its relationship with the Fund; (3) the advisory fee and the total expense ratio of the Fund compare to relevant peer groups of funds; (4) the extent to which economies of scale would be realized as the Fund grows and whether the advisory fee would enable the Fund’s investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund. In their deliberations, the Board did not identify any particular information that was all-important or controlling and attributed different weights to the various factors. In particular, the Board focused on the factors discussed below. Nature, Extent and Quality of Services Based on a presentation from a senior representative of the Adviser and a discussion of the Adviser’s personnel, operations and financial condition, the Board considered the quality of services to be provided by the Adviser under the Advisory Agreement. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio manager and other personnel at the Adviser with principal investment responsibility for the Fund’s investments as well as the investment philosophy and decision-making processes of those professionals and the capability and integrity of the Adviser’s senior management and staff. The Board considered the adequacy of the Adviser’s resources and quality of services provided by the Adviser under the Advisory Agreement between the Trust and the Adviser. Costs of Services and Profitability The Board considered information provided by the Adviser regarding its costs of services and its profitability with respect to the Fund. In this regard, the Board considered the Adviser’s resources devoted to the Fund as well as the Adviser’s discussion of costs and profitability. Based on these and other applicable considerations, the Board concluded that the Adviser’s profits attributable to management of the Fund were not a material factor in approving the Agreement. Performance The Board reviewed the performance of the Fund and the Adviser’s discussion of its investment philosophy. The Board considered the Fund’s performance over the one-year, three-year, five-year and since inception (annualized) periods ended November 30, 2011. The Board noted that the Fund outperformed its benchmark, the S&P 500 Index, for both the one-year period and since inception. Given, among other things, the Fund’s performance during those periods, the Board concluded that the Fund’s performance was reasonable relative to its benchmark and that the Fund and its shareholders could benefit from the Adviser’s management of the Fund. Compensation The Board considered the Adviser’s compensation for providing advisory services to the Fund and analyzed comparative information on fee rates, expenses and performance of similar mutual funds. The Board noted that the Fund’s actual advisory fee rate was the highest in its Lipper Inc. peer group.The Board recognized, however, that the fee rate effectively would be reduced by administration, transfer agency, fund accounting, compliance, custody and Trustee fees, all of which are paid by the Adviser. The Board also noted that the Fund’s actual total expense ratio was higher than the median of its Lipper Inc. peer groups.The Board considered that under the Advisory Agreement the Adviser has agreed to limit contractually total annual fund operating expenses of each class of the Fund through at least October 31, 2012 to 1.25% of average daily net assets.Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate charged to the Fund appeared to be within a reasonable range in light of the services it provides to the Fund, including the payment of all Fund expenses. 17 AUXIER FOCUSFUND ADDITIONAL INFORMATION DECEMBER 31, 2011 Economies of Scale The Board considered whether the Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that the Fund potentially could benefit from economies of scale as assets grow, but the Adviser currently is not proposing breakpoints or changes in fees at this time. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the Advisory Agreement. Other Benefits The Board noted the Adviser’s representation that the Adviser does not expect to receive any kind of benefit or compensation from its relationship with the Fund, other than its contractual advisory fees. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor to consider in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Trust counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed, expenses incurred and such other matters as the Board considered relevant in the exercise of its reasonable business judgment. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (877) 328-9437, on the Fund's website at www.auxierasset.com and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (877) 328-9437 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees, and (2) ongoing costs, including management fees, 12b-1 fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2011, through December 31, 2011. Actual Expenses – The first line under each share class of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. 18 AUXIER FOCUSFUND ADDITIONAL INFORMATION DECEMBER 31, 2011 Hypothetical Example for Comparison Purposes – The second line under each share class of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense July 1, 2011 December 31, 2011 Period* Ratio* Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % A Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 19 [THIS PAGE INTENTIONALLY LEFT BLANK] DF DENTFUNDS TABLE OF CONTENTS DECEMBER 31, 2011 DF Dent Premier Growth Fund A Message to Our Shareholders 1 Management Discussion of Fund Performance 7 Performance Chart and Analysis 13 Schedule of Investments 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 DF Dent Midcap Growth Fund A Message to Our Shareholders 20 Performance Chart and Analysis 23 Schedule of Investments 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 30 Additional Information 35 DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2011 Dear Fellow Shareholder, Performance Your DF Dent Premier Growth Fund’s (the “Fund”) total return in 2011 was +1.70% versus +2.11% for the S&P 500 Index (the “Index”), the Fund’s benchmark used for comparisons. This modest underperformance follows a +25.30% total return in 2010 when your Fund outperformed the Index by +10.24%. Most growth benchmarks produced negative returns in 2011, and the Lipper Multi-Cap Growth peer group of 506 funds had an average 2011 return of -4.14%. Since inception (07/16/2001), your Fund has achieved a cumulative return of +77.59%, which exceeds the +28.14% cumulative total return for the Index by 49.45%. Performance for various periods ending December 31, 2011 can be found later in this report in the Management Discussion of Fund Performance Section following this message. For a longer-term perspective, the Fund’s one-year, five-year and ten-year average annual total returns for the period ended December 31, 2011, were 1.70%, 2.26%, and 5.37%, respectively. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 233-3368. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.25%. However, the Fund’s Adviser has contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.10% on the first $150 million in Fund net assets and to 0.90% on net assets exceeding $150 million. During the period, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower. This agreement is in effect through October 31, 2014. The expense cap may be changed or eliminated with the consent of the Board of Trustees at any time. Expense Ratio Your Fund’s Adviser, D.F. Dent & Company, Inc. (the “Adviser”), has contractually agreed in recent years to waive a portion of its management fee and reimburse expenses in order to limit Total Annual Fund Operating Expenses to 1.10% of net assets (the “Expense Cap”). Starting November 1, 2010 and through October 31, 2014 the Adviser has contractually agreed to continue this Expense Cap of 1.10% on the first $150 million of net assets and a further Expense Cap of 0.90% on assets exceeding $150 million. The purpose of this lower Expense Cap at the new break point of $150 million is to share with you the economies of scale derived from your Fund’s growth. As of December 31, 2011 the net assets in your Fund were $143.7 million. For a few days in 2011 your Fund’s net assets did exceed $150 million and thus triggered the lower expense ratio cap. Portfolio Turnover Portfolio turnover, when measured by security purchases as a percentage of the average market value, was 17.43% for the calendar year 2011, significantly below our peer group but well within your Fund’s historic turnover range. Portfolio turnover rate in recent years may be found later in the Financial Highlights section of this report. 1
